TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 3, 2021



                                      NO. 03-20-00169-CV


                                    Patricia Mihal, Appellant

                                                 v.

                       Geico Advantage Insurance Company, Appellee




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
             DISMISSED ON AGREED MOTION ON REHEARING —
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on February 11, 2020. The

judgment issued by this Court on July 15, 2021, is withdrawn. The parties have filed an agreed

motion to dismiss the appeal, and having considered the motion, the Court agrees that the motion

should be granted. Therefore, the Court grants the motion and dismisses the appeal. Each party

shall pay the costs of appeal incurred by that party, both in this Court and in the court below.